Citation Nr: 0515227	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-00 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees.

2.  Entitlement to service connection for lumbar myositis, 
lumbar spondylosis, and minimal levoscoliosis, claimed as 
lumbar condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had verified periods of service between November 
1940  and July 1966 at which time he retired with credited 
service of more than 20 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, denied service 
connection for osteoarthritis of the knees and a lumbar 
condition.  

In May 2005 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


FINDINGS OF FACT

1.  The veteran does not have a knee disorder that was 
present in service or within one year of separation from 
service.

2.  The veteran does not have a current back disorder that 
was present in service or within one year of separation from 
service.


CONCLUSIONS OF LAW

1.  A chronic bilateral knee condition was not incurred or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2004).

2.  A chronic back condition was not incurred or aggravated 
by service.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition to direct service connection, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Osteoarthritis of the Knees

The veteran asserts that his knee osteoarthritis began while 
in service.  

The veteran's service medical records contain diagnoses of 
mild arthritis of the left hip and great toe from December 
1952 and January 1953.  These are confirmed by 
contemporaneous radiographic reports.  A radiographic report 
from November 1953 came back "negative" with regard to the 
veteran's knees.  A radiographic report from April 1962 
confirmed arthritis of the left hip.  Another radiographic 
report from May 1962 noted only "arthritis" but the 
examiner also stated "patient was previously profiled for 
this."  In January 1965 the SMRs noted that the veteran had 
a contusion of the left shin and an abrasion of the right 
shin.  

The veteran checked the box indicating a history of arthritis 
or rheumatism on his separation report of medical history.  
On the veteran's separation examination report from March 
1966, however, his lower extremities were evaluated as 
"NORMAL."

Relevant post-service medical records include a November 2000 
progress note from Carolina Plaza Medical Services; a 
November 2000 progress note from Dr. Echevarria; a November 
2000 radiology report from Dr. Martinez; an October 2002 
progress note from Dr. Taveras; a VA Spine examination report 
from January 2003 that also includes examination of the 
veteran's knees; a June 2003 examination report from Dr. 
Stefani; and a VA Joints examination report from May 2004.

The above-referenced reports show a long history of post-
service knee pain including diagnoses of degenerative joint 
disease of the knees and congenital bilateral knee genu varus 
deformities (bowed legs).  The evidence reflects that the 
veteran suffers from a current bilateral knee disability.  
The question at issue, therefore, is whether the veteran 
incurred or aggravated his bilateral knee disability in 
service, or whether arthritis was manifested to a compensable 
degree within one year of service.

The only post-service medical record relevant to the etiology 
of the veteran's bilateral knee osteoarthritis is the May 
2004 VA Joints examination.  The examination report noted 
that the veteran referred to no history of knee trauma and 
that his knee pain started "a long time ago."  It further 
noted that the veteran stated he had treatment for a 
bilateral knee condition around 1985.  Finally, the examiner 
opined that the veteran's osteoarthritis of the knees was not 
at least as likely as not related to the hypertrophic 
arthritis of the left hip diagnosed in December 1952.

The Board finds that service connection for a bilateral knee 
condition is not warranted.  Though the veteran's service 
medical records show a history of hip and toe arthritis the 
1953 radiographic report came back "negative" regarding 
arthritis of the veteran's knees.  The other in-service 
medical records that mention arthritis relate to the 
veteran's left hip and great toe.  Furthermore, the veteran's 
separation examination showed that his lower extremities were 
evaluated as "NORMAL."  Finally, the veteran's May 2004 VA 
Joints examination showed that the veteran had no history of 
knee trauma, that treatment for his knee condition began 
around 1985, and that the VA examiner did not believe that 
the veteran's current osteoarthritis of the knees was related 
to the diagnosis of arthritis while in service.  There is 
therefore no medical evidence that the veteran's chronic 
bilateral knee condition was incurred or aggravated in 
service.  There is no evidence in the file to suggest that 
the veteran's arthritis of the knees manifested within the 
one-year presumptive period.  Indeed, by the veteran's own 
history he received medical treatment for his knees "around 
1985."  While the veteran has argued that he had continuing 
knee problems ever since service, the first objective medical 
evidence of a chronic knee disorder comes many years after 
the veteran's separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, it is pertinent to point out that 
while the records are fairly extensive concerning post-
service treatment, it is significant that there is no 
reference to an in-service onset of the claimed knee 
disorder.  Finally, the Board finds that there is no 
competent evidence in the record to show that the veteran's 
bilateral knee disability is related to service and the claim 
must be denied.

The Board has considered the veteran's lay statements and 
testimony regarding his chronic bilateral knee condition.  As 
noted above, although a layperson is competent to testify as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  


B.  Lumbar Condition

The veteran asserts that his chronic lumbar condition began 
while in service.  

The veteran's service medical records, which span a 20-year 
history, contain one complaint of low back pain in September 
1964 but do not contain records of diagnosis or treatment for 
a lumbar disability.  A back examination from November 1953 
was negative except for diminished "left patellar reflexes 
and achilles."  A radiographic report, also from November 
1953, showed that upon X-ray examination the veteran's lumbar 
spine, specifically the sacro-iliac and lumbo-sacral joints, 
was "negative."  A radiographic report from May 1962 noted 
"arthritis" but the examiner also stated "patient was 
previously profiled for this."  Another radiographic report 
of the lumbar spine from September 1964 showed minimal left 
rotoscolosis and no evidence of bone or joint abnormalities.  
Finally, the veteran's spine was marked "NORMAL" on his 
March 1966 separation examination report.

Relevant post-service medical records include November and 
December 2000 progress notes from Carolina Plaza Medical 
Services; a November 2000 Lumbar Spine MRI report from Dr. 
Reyes; a November 2000 progress note from Dr. Martinez; a 
December 2000 progress note from Dr. Zamora; progress notes 
from Dr. Dedos from November 2001, June 2002 and December 
2002; a January 2002 progress note from Dr. Lugo; November 
2002 progress notes from Centro de Cirugia Ambulatoria para 
Manejo del Dolor San Francisco; a January 2003 VA Spine 
examination report; a February 2004 progress note from Dr. 
Font; and a May 2004 VA Spine examination report.

The above-referenced reports show a long history of post-
service back pain including diagnoses of lumbar myositis with 
osteoarthritis, degenerative disc disease with L5-S1 
herniated nucleus pulposus, congenital thoracic scoliosis, 
and moderate lumbar spondylosis.  The evidence reflects that 
the veteran suffers from a current back disability.  The 
question at issue, therefore, is whether the veteran incurred 
or aggravated his back disability in service, or whether 
arthritis was manifested to a compensable degree within one 
year of service.

The only post-service medical records relevant to the 
etiology or duration of the veteran's back disability are the 
January 2002 progress note from Dr. Lugo, the January 2003 VA 
Spine examination report, and the May 2004 VA Spine 
examination report.

The January 2002 progress note from Dr. Lugo noted that the 
veteran, "for the last 15 years," experienced cervical, 
lumbar, and sciatic nerve neuritis.  

The January 2003 VA Spine examination report noted that there 
was no history of trauma to the veteran's back, and that the 
veteran stated that there were problems with his back since 
1970.

Finally, the May 2004 VA Spine examination report also noted 
that the veteran stated his back pain started in 1970.  It 
noted that he saw a doctor for treatment of his low back 
condition around 1985 "to his best memory."  The examiner 
opined that the veteran's current lumbar myositis, 
osteoarthritis, discogenic disease are "not at least as 
likely as not related to the diagnosis of hypertrophic 
arthritis of the left hip given on 12/52 and low back pain 
mentioned on 09/09/64 and 01/28/65."  .

The Board finds that service connection for a back condition 
is not warranted.  There is no record of in service 
complaint, diagnosis or treatment for a chronic back 
disorder.  There is also no medical evidence that the 
veteran's chronic back condition was incurred or aggravated 
in service, nor was arthritis manifested within the one-year 
presumptive period.  Though the veteran did complain of back 
pain while in service, the 1953 in-service X-ray examination 
of the spine was negative.  Furthermore, in May 2004 the VA 
examiner opined that the veteran's low back condition was not 
"at least as likely as not" related to the low back pain 
mentioned in September 1964.  While the veteran has argued 
that he had continuing back problems ever since service, the 
first objective medical evidence of a chronic back disorder 
comes many years after the veteran's separation from service.  
Even according to the veteran's own history his back problems 
did not begin until 1970, some four years after his 
retirement from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, it is pertinent to point out that while the records 
are fairly extensive concerning post-service treatment, it is 
significant that there is no reference to an in-service onset 
of the claimed lumbar disorder.  Finally, the Board finds 
that there is no competent evidence in the record to show 
that the veteran's back disability is related to service and 
the claim must be denied.

The Board has considered the veteran's lay statements and 
testimony regarding his chronic back condition.  As noted 
above, although a layperson is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

With respect to the claims that are presently being denied 
(i.e., the claims for direct service connection for a 
bilateral knee condition and a back condition), the Board 
finds that the VCAA notice requirements have been satisfied.  
With regard to element (1), above, the Board notes that the 
RO sent the veteran a duty to assist letters in November 2002 
and February 2003 that informed him of the type of 
information and evidence necessary to establish entitlement 
to service connection.  In addition, by virtue of the rating 
decision on appeal and the December 2003 statement of the 
case (SOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2003 SOC notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the SOC 
contained the full text of 38 C.F.R. § 3.159, which 
delineates the respective duties of the claimant and the VA.

With respect to element (4), the Board notes that the RO's 
November 2002 and February 2003 letters contained a specific 
request that the veteran send the VA the evidence it needs as 
soon as possible.  He was asked to tell VA about any other 
records that might exist to support his claims, and was 
informed that he needed to send the RO the evidence it needed 
as soon as possible.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
December 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, what the VCAA seeks to achieve is 
to give the appellant notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the appellant has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of this duty could be no more than harmless 
error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Service connection for osteoarthritis of the knees is denied.

Service connection for lumbar myositis, lumbar spondylosis, 
and minimal levoscoliosis, claimed as lumbar condition, is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


